Citation Nr: 0803502	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-19 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of Department of Veterans Affairs 
death benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the former spouse of a veteran who served on 
active duty from October 1943 to October 1945.  The veteran 
died in January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The appellant and the veteran were married in April 1996.

3.  In correspondence dated in April 1997 the veteran 
reported he was separated and had been living apart from his 
spouse since November 1996.

4.  In correspondence dated in March 1998 the appellant 
requested entitlement to an apportionment of the veteran's VA 
benefit payments and reported that they had not lived 
together since June 1997.  

5.  The veteran and the appellant did not live together 
continuously prior to his death and their separation is not 
show to have been due to the misconduct of, or procured by, 
the veteran without the fault of the spouse.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the veteran for the purpose of VA death benefits 
have not been met.  38 U.S.C.A. §§ 101, 103 (West 2002); 
38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided in correspondence 
dated in March 2004 and June 2005.  Those letters notified 
her of VA's responsibilities in obtaining information to 
assist in completing her claim, identified her duties in 
obtaining information and evidence to substantiate her claim, 
and requested that she send in any evidence in her possession 
that would support her claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Because of the decision in this 
case, any deficiency in the initial notice to the appellant 
of the duty to notify and duty to assist in claims involving 
a disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

VA law provides for dependency and indemnity compensation to 
a veteran's surviving spouse, child, or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5 (2007).  
Dependency and indemnity compensation may be paid to a 
surviving spouse of a veteran who died on or after January 1, 
1957, and who was married to the veteran (1) before the 
expiration of 15 years after the termination of the period of 
service in which the injury of disease causing death was 
incurred or aggravated, (2) for one year or more prior to the 
veteran's death, (3) for any period of time if a child was 
born of the marriage or was born to them before the marriage.  
38 C.F.R. § 3.54 (2007).

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2007).  

The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  See 
38 C.F.R. § 3.50(a) (2007).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and who has not remarried or, in cases not 
involving remarriage, has not, since the death of the 
veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2007).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b). 

The Court has held that one claiming to be the spouse of a 
veteran had the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991). 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

In this case, the evidence shows that the veteran and 
appellant were legally married under the laws of the State of 
Rhode Island in April 1996.  In correspondence to VA in May 
1996 the veteran reported he and the appellant were married 
and provided an address in West Warwick, Rhode Island.  In a 
January 1997 statement the veteran reported that he and the 
appellant had separated in November 1996.  He stated the 
marriage had not worked out because she "continued to have 
male friends and took money from [his] bank account without 
permission."  He provided a new address in Providence, Rhode 
Island.  In an April 1997 statement he stated he and the 
appellant had attempted to reconcile three or four times, but 
that he had not been with her since November 1996.  He stated 
he intended to obtain a divorce, but that he had taken no 
action.  

In a March 1998 statement the appellant requested entitlement 
to an apportionment of the veteran's VA benefits.  She stated 
they had lived together until June 1997 when the veteran left 
her and that he provided no support to her.  She reported she 
continued to live at the address identified by the veteran as 
their common address in May 1996.  The veteran did not 
respond to an October 1998 VA request for information.  
Records show the appellant was granted entitlement to an 
apportionment in January 1999 and that she continued to 
receive payments until the veteran's death in January 2004.  

The veteran's death certificate listed his residence at the 
time of death at an address in Woonsocket, Rhode Island.  It 
was noted he was married to the appellant at the time of 
death.  The appellant was identified as the informant and 
provided her address in West Warwick, Rhode Island.  VA 
records show the appellant authorized the veteran's funeral 
services.

In a March 2004 statement the appellant stated that she and 
the veteran lived together at only one residence and 
identified that residence as her address in West Warwick.  
She stated that she and the veteran had separated for an 
approximate three month period after one year of marriage and 
thereafter continuously lived together until his death.  She 
stated they had never filed for divorce or annulment.  In 
statements dated in March 2004 A.F. and G.W. attested that 
the veteran and the appellant had lived together at the 
address in West Warwick.  A.F. identified having had a five 
year relationship with the family and G.W. stated he had been 
their handyman for the past six years.  In a subsequent March 
2004 statement the appellant reported that the veteran had 
been mentally abusive to her and her grandchildren.  She 
stated that he would wonder off at times and that he would 
not let her have company.  

A January 2005 report noted a search of public records 
revealed no complaint for divorce had been filed.  In her 
June 2005 substantive appeal the appellant stated that she 
and the veteran had only been separated once for about three 
to four months.  She stated that the veteran's VA payments 
had been directly deposited into his account and he did not 
feel there was any need to change his address.  She also 
stated that although they were living together he had advised 
her not to request that her apportionment be stopped because 
it made no difference in the amount of payment they received.  
As an explanation for the veteran's separate residential 
address in Woonsocket at the time of his death the appellant 
stated that he would gamble often and that he told her he was 
staying with a friend near the casino to avoid coming home 
late.  She reported she did not know the friend's name.  

An April 2006 VA field examination report noted the veteran's 
landlord in Woonsocket stated he had only lived in the 
apartment listed as his residence at the time of his death 
for two months.  It was noted that the veteran had been 
kicked out due to his fighting with his girlfriend and 
because she was prostituting herself and using the apartment 
without the veteran's consent.  Although the girlfriend was 
only identified by her first name which was the same as the 
appellant's first name, the landlord stated she had not been 
not married to the veteran and that she did not live with 
him.  The landlord was identified as having his principal 
place of employment approximately one block from the rental 
property.  

Social Security Administration (SSA) records show the 
veteran's mailing address of record at the time of his death 
was the address he reported in common with the appellant in 
his May 1996 statement to VA.  It was noted payments were 
deposited directly to his bank account.  

At her personal hearing in February 2007 the appellant 
testified that she had continued to receive apportionment 
payments and on the veteran's advice had not taken any action 
to have them stopped.  She also stated that the veteran had a 
female friend in Woonsocket with whom he stayed while 
gambling, but that he would spend the weekends at home with 
her.  She reiterated her claim that she and the veteran had 
only been separated for a period of about three to four 
months and that they were not living together when she 
requested entitlement an apportionment in March 1998.  She 
stated that she knew of no one else who could attest to her 
living arrangements with the veteran and that the veteran had 
been mistaken as to her having had an affair with G.W.  

Based upon the evidence of record, the Board finds the 
veteran and the appellant remained legally married under the 
laws of the State of Rhode Island but that they did not live 
together continuously prior to his death.  Their separation 
is not shown to have been due to the misconduct of, or 
procured by, the veteran without the fault of the spouse.  
The statements of the appellant as to the reasons for her 
separation from the veteran is not accepted as fact because 
of contradictory information provided by the veteran in 
January 1997 and April 1997.  Her statements as to a 
subsequent reconciliation and the statements of A.F. and G.W. 
as to her having lived with the veteran in West Warwick in 
the five to six years before his death in January 2004 are 
inconsistent with the other evidence of record.  These 
statements are considered to be of little probative weight.  
The statements of the veteran in 1997 and the statements of 
his landlord as to his living arrangements in the months 
prior to his death are persuasive.

The persuasive evidence in this case clearly shows the 
veteran and the appellant were separated in 1996 with some 
degree of fault by the appellant and that they had separate 
residences at the time of his death.  The appellant's 
statements as to having only been separated from the veteran 
for a period of three to four months is factually 
inconsistent with her March 1998 statement indicating she and 
the veteran had been separated since June 1997 and with 
information provided by the veteran as to a period of 
separation from November 1996 to at least April 1997.  
Therefore, the claim for entitlement to recognition as the 
surviving spouse of the veteran for VA death benefits must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of VA death benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


